U.S. DlSTR|CT COUR;|S|ANA
ERN D|STR|CT OF LO
WEST RECE|VE

 

n
DEC 1 2 2018 UNITED STATES DISTRICT COURT
B\|T,¢§)NY R- W|Oo LERK WESTERN DISTRICT OF LOUISIANA
' mar»\uT\i¢l
ALEXANDRIA DIVISION
RONALD IRBY, CIVIL ACTION NO. l:l$-CV-l330; SEC P
Plainfiff
VERSUS
JAMES LEBLANC, ET AL., JUDGE DRELL
Defendants MAGISTRATE JUDGE PEREZ-MONTES
J U D G M E N T

For the reasons contained in the Report and Recomrnendation of the Magistrate Judge
previously filed herein, noting the absence of objections thereto, and concurring with the
Magistrate Judge’S findings under the applicable law;

IT IS ORDERED that lrby’s Motion for Preliminary lnjunction and/or Temporary

Restraining Order (Doc. 3) is DENIED.

*"_`\.,.

~/ _
SIGNED this 12 ':day of Decernber 2018, at Alexandria, /I:Qll.i§ia
<\`® ,

DEE]). DRELL, JUDGE
UNITED STATES DISTRICT COURT

 

